El Juez Peesidehte Seño®. Del Tomo
emitió la opinión del tribunal.
Juan B. Defendini entabló demanda en la Corte de Dis-trito de San Juan contra la White Star Bus Line, Inc., en *366reclamación de $3,300 por los daños y perjuicios que alegó que había sufrido al ser arrollado por una de las guaguas de la demandada, con más las costas y $500 por honorarios de abogado.
Contestó la demandada, fué el pleito a juicio y la corte lo decidió por sentencia de julio 18, 1940, declarando la de-manda con lugar pero fijando la indemnización en quinientos dólares y los honorarios en cien.
No conforme el demandante con la cuantía, apeló para ante este tribunal. Imputa a la corte sentenciadora error al no condenar a la demandada a pagarle dos mil dólares por sufrimientos físicos y angustia mental, al no condenarla a reintegrarle mil seiscientos dólares por concepto de benefi-cios dejados de percibir con motivo del accidente, al no con-denarla a pagar los ciento veinte dólares gastados por el de-mandante por hospedaje suyo y de su esposa en San Juan y al fijar los honorarios en cien dólares. Discute esos seña-lamientos de error en un alegato de treinta y una páginas. La demandada los impugna en otro de veinte.
Veamos en qué basó su criterio la corte sentenciadora. En su relación del caso y opinión declaró probados los si-guientes hechos:
“Que el día 3 de enero de 1939, como a las nueve y media de la mañana, el demandante, Juan B. Defending viajaba en una gua-gua de la demandada desde Santurce a San Juan; que al llegar la guagua a la Plaza Baldorioty en esta ciudad se detuvo' frente al es-tablecimiento comercial 'La Hormiga de Oro’ y varios pasajeros se bajaron antes que el demandante; que en el momento en que el de-mandante, después de haber pagado el importe del pasaje, se dis-ponía a bajarse de .la guagua el chauffeur la echó a andar, cayendo el demandante a la acera y continuando la guagua hasta la parada reglamentaria frente al establecimiento comercial 'La Samaritana’; que el demandante como consecuencia de la caída se fracturó el tobillo izquierdo, según se comprobó por la radiografía que le hi-cieron en el Hospital Municipal donde fué llevado y se lo entabli-llaron el primer día y al día siguiente le fué enyesada la pierna iz-quierda y se recluyó en el hogar de su hermano en Santurce, donde *367estuvo de cama por espacio de un mes; que el demandante sufrió intensos dolores en la pierna, teniendo que usar morfina para miti-garlos, y también grandes molestias con motivo de tener la pierna enyesada y no poder moverse ni hacer sus necesidades sin la ayuda de su esposa o hermano que tenían que sujetarlo; que el demandante residía con su esposa e hijos en Villalba y había venido a San Juan el día antes del accidente a atender a ciertos negocios relacionados con la Sucesión Negrón de Villalba, de la cual era administrador con un sueldo de $50 mensuales y casa; que como consecuencia del accidente no pudo seguir en dicho cargo y lo renunció; que el de-mandante incurrió en gastos de médico y medicinas, pero no le pagó nada a su hermano durante el mes que estuvo en su casa; que des-pués de levantarse el demandante tuvo que usar muletas para andar durante algún tiempo; que ahora el demandante está trabajando en Tesorería y vive en casa de su hermano y le paga $30 al mes por casa y comida; que el chauffeur de la demandada al ser denunciado en la Corte Municipal en relación con el accidente, se declaró culpable y pagó una multa; que a pesar de que la parada de las guaguas de la demandada en la Plaza Baldorioty es frente a ‘La Samaritana,’ muchas veces dichas guaguas hacen paradas en otros sitios en dicha plaza desde la esquina de la farmacia en la calle de la Cruz hasta ‘La Samaritana.’ ”
Hecha esa declaración concluyó la corte qne el accidente “se debió a la negligencia del chauffeur de la demandada al echar a andar la guagua en el momento en que el deman-dante se bajaba,” y con respecto a la cuantía de los daños dijo y resolvió:
“En cuanto a la cuantía de los daños reclamados por el deman-dante, la corte considera que son muy exagerados, y es de opinión que, de acuerdo con todos los hechos probados y las circunstancias del caso, una indemnización, en conjunto, de $500 es justa y ra-zonable. ’ ’
Condenó además a la demandada en costas y honorarios de abogado que fijó en cien dólares.
Hemos estudiado la transcripción de la evidencia que consta de ciento cincuenta' y una páginas y si bien encontra-mos exagerada y sin justificación cumplida la reclamación por concepto de ganancia dejada de obtener, nos parece que *368la indemnización por sufrimientos físicos no se apreció en su jnsto valor.
Basándonos en los propios hechos declarados probados por la corte sentenciadora, nos encontramos qne el deman-dante a virtud de la clara negligencia del empleado de la demandada, cayó desde el estribo de la guagua hasta la acera de la calle, fracturándose un tobillo, que fue llevado al hospital donde se le entablilló la pierna el primer día y se le en-yesó el segundo, que estuvo recluido por espacio de un mes y sufrió intensos dolores en la pierna enyesada, necesitando la ayuda de su esposa y de su hermano para poder moverse, incurriendo además en gastos de médico y medicinas.
Es cierto que no hay una regla exacta aplicable ni base para un cálculo matemático en casos de esta naturaleza, pero, atendidas las circunstancias que concurren y los precedentes establecidos, no obstante el tipo moderado de indemnización que se ha venido aplicando en esta isla y la práctica de no intervenir con la apreciación que haga la corte sentenciadora, nos parece tan claro que quinientos dólares no es la suma adecuada, _que consideramos nuestro deber doblarla, por lo menos.
También nos parecen insuficientes los honorarios de abogado concedidos. El trabajo que los autos muestran que se realizó, demanda que la suma concedida sea doblada de igual modo.

En su consecuencia debe declararse el recurso con lugar, modificándose la sentencia 'apelada en el sentido de fijar la indemnización de mil dólares y los honorarios en doscientos, y, así modificada, confirmarse.

El Juez Asociado. Sr. Todd, Jr., no intervino.